Citation Nr: 0523240	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disk disease, L5-S1.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Cleveland Department of 
Veterans Affairs (VA) Regional Office (RO). The case was 
previously before the Board in October 2003, at which time it 
was remanded for development.

In addition to the disabilities on appeal, service connection 
is in effect for residuals of a left lower leg injury, 
evaluated as 10 percent disabling; peripheral neuropathy, 
right upper extremity, associated with diabetes mellitus, 
type II, evaluated as 10 percent disabling; peripheral 
neuropathy, left upper extremity, associated with diabetes 
mellitus, type II, evaluated as 10 percent disabling; 
peripheral neuropathy, right lower extremity, associated with 
diabetes mellitus, type II, evaluated as 10 percent 
disabling; peripheral neuropathy, left lower extremity, 
associated with diabetes mellitus, type II, evaluated as 10 
percent disabling; impaired hearing, evaluated as 
noncompensable; and erectile dysfunction, evaluated as 
noncompensable. The combined evaluation is 70 percent.


FINDINGS OF FACT

1.  Diabetes mellitus is currently manifested by a need for 
insulin, a restricted diet, and frequent urination.

2.  Lumbosacral strain with degenerative disk disease, L5-S1 
is primarily manifested by sharp, radiating low back pain and 
severe limitation of motion, exacerbated by activity, due to 
pain and muscle spasms; impairment currently contemplates 
favorable ankylosis.

3.  As of March 1, 2005, the veteran's service-connected 
disabilities preclude him from obtaining and retaining all 
forms of substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.119, Diagnostic Code 7913 (2004). 

2.  Lumbosacral strain with degenerative disk disease, L5-S1, 
warrants no more than a 40 percent evaluation prior to 
September 26, 2003, and no more than 50 percent effective 
September 26, 2003. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 26, 2003), 
Diagnostic Code 5235 (effective from September 26, 2003).

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met, effective March 1, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a)(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in April 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The April 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 

It is noted that the original rating decisions on appeal were 
in May 2000 and July 2001.  Notice fully complying the 
provisions of the VCAA was not provided to the veteran until 
April 2004.  Therefore, the veteran did not receive proper 
VCAA notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran. VA medical 
opinions addressing the questions at issue also have been 
obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged." Fenderson v. West, 12 Vet. App. 
119, 126 (2001).

It is necessary to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2004).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

Type II diabetes mellitus is evaluated pursuant to the 
criteria found in Diagnostic Code 7913 of the Schedule.  
38 C.F.R. § 4.119.  Under those criteria, a rating of 20 
percent is warranted where the evidence shows a restricted 
diet and insulin is required, or a restricted diet and an 
oral hypoglycemic agent are required.  A rating of 40 percent 
is warranted where the evidence shows insulin, restricted 
diet, and regulation of activities is required.  A rating of 
60 percent is warranted where the evidence shows insulin, 
restricted diet, and regulation of activities is required, 
and there are episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or visits to a diabetic 
care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119.

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate.  

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating intervertebral disc syndrome twice.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  A 10 percent evaluation is appropriate for mild 
intervertebral disc syndrome.  Postoperative, cured 
intervertebral disc syndrome is to be rated 0 percent 
disabling.  Code 5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Additionally, under the old criteria, Diagnostic Code 5292 
allowed for a 40 percent rating was warranted with severe 
limitation of motion of the lumbar spine.


Analysis

Diabetes Mellitus

The Board has reviewed all of the pertinent evidence of 
record, to include the reports of VA examinations conducted 
in October 2000, April 2002, and August 2004, the testimony 
provided by the veteran at the May 2003 Travel Board hearing, 
and clinical records of outpatient treatment received by the 
veteran at the Cleveland VA Medical Center. 

At time of the most recent VA examination, it was reported 
that the veteran took insulin for his diabetes and that he 
complained of frequent urination, which the examiner 
associated with diabetes. The veteran had not required 
hospital treatment for his condition and denied ketoacidosis 
or hypoglycemic reactions. He followed a restricted diet; his 
weight was stable. His activities were not restricted due to 
diabetes. No diabetic ulcers, skin breakdowns or stasis was 
evident. 

Given the manifestations of diabetes mellitus shown by the 
record, in view of the rating criteria under Code 7913, the 
current 20 percent evaluation is appropriate. The need to 
regulate activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or visits to a diabetic 
care provider, or other symptoms warranting assignment of the 
next higher evaluation of 40 percent have not been 
demonstrated. The evidence is not so evenly balanced that 
there is doubt as to any material issue  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Code 7913.

The Board observes that separate 10 percent evaluations have 
been provided for peripheral neuropathy of the right and left 
upper and lower extremities.


Lumbosacral strain with degenerative disk disease, L5-S1

The Board has reviewed all of the pertinent evidence of 
record, to include the reports of VA examinations conducted 
in March, October, and December 2000, and August 2004, the 
testimony provided by the veteran at the May 2003 Travel 
Board hearing, and clinical records of outpatient treatment 
received by the veteran at the Cleveland VA Medical Center. 

The report of the most recent VA orthopedic examination 
indicates that the veteran's primary complaints was sharp, 
radiating low back pain, exacerbated by walking, sitting, and 
lifting. Range of motion in all directions was severely 
limited due to pain and muscle spasm. The veteran's gait was 
abnormal due to pain. MRIs revealed lumbar stenosis which had 
become symptomatic secondary to degenerative arthritis of the 
spine. 

Viewing the symptoms and findings reported in August 2004 and 
at the time of earlier VA examinations in conjunction with 
the applicable rating criteria prior to September 26, 2003, 
the current 40 percent evaluation is appropriate. Initially, 
the Board notes that the 40 percent evaluation is the maximum 
provided under Diagnostic Codes 5292 and 5295. Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, as provided by Diagnostic 
Code 5293 prior to September 23, 2002, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, as provided by Diagnostic Code 5293 prior 
to September 26, 2003, such as to warrant a higher rating of 
60 percent, are not shown by the record. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 26, 2003).

With respect to the current rating criteria, effective 
September 26, 2003, however, the findings in August 2004, to 
include essentially non-existent range of motion in all 
directions due to pain and muscle spasm and an abnormal gait, 
also due to pain., contemplate favorable ankylosis of the 
lumbosacral spine. Resolving the benefit of the doubt in the 
veteran's favor to this extent, therefore, a 50 percent 
evaluation is warranted, effective September 26, 2003. 38 
U.S.C.A. §§ 1155, 5107 Diagnostic Code 5235 (effective from 
September 26, 2003).


TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).
 
A review of the record indicates that the veteran has work 
experience as a machinist/technician and some high school 
education.

In addition to the disabilities on appeal, service connection 
is in effect for residuals of a left lower leg injury, 
evaluated as 10 percent disabling; peripheral neuropathy, 
right upper extremity, associated with diabetes mellitus, 
type II, evaluated as 10 percent disabling; peripheral 
neuropathy, left upper extremity, associated with diabetes 
mellitus, type II, evaluated as 10 percent disabling; 
peripheral neuropathy, right lower extremity, associated with 
diabetes mellitus, type II, evaluated as 10 percent 
disabling; peripheral neuropathy, left lower extremity, 
associated with diabetes mellitus, type II, evaluated as 10 
percent disabling; impaired hearing, evaluated as 
noncompensable; and erectile dysfunction, evaluated as 
noncompensable. The combined evaluation is 70 percent. Thus, 
the veteran meets the minimum schedular requirements for a 
total rating due to individual unemployability under 38 
C.F.R. § 4.16(a).  The issue is whether the veteran's 
service-connected disabilities prevents him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
In this case, the president of a business consulting company 
advised in February 2005 that the veteran had been an 
excellent part-time employee, but that his employment was to 
be terminated effective March 1, 2005 because his back 
condition precluded him from working full time. 

The VA physician who conducted the most recent VA orthopedic 
examination in  August 2004 reported that the veteran's 
lumbar strain significantly limited his activity, adding that 
he had lumbar stenosis which had become symptomatic secondary 
to degenerative arthritis of the spine. Although the examiner 
expressed the opinion that the degenerative arthritis of the 
spine was not related to the lumbar strain experienced by the 
veteran in service, service connection has already been 
recognized for this condition. Taking into account the 
functional impairment caused by the service-connected low 
back disability and the other service-connected disabilities, 
the Board concludes that the evidence supports the claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities as of March 1, 2005.  
The benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to a rating greater than 40 percent for 
lumbosacral strain with degenerative disk disease, L5-S1, 
prior to September 26, 2003 is denied; entitlement to a 50 
percent rating for lumbosacral strain with degenerative disk 
disease, L5-S1, effective September 26, 2003 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a total rating based on individual 
unemployability (TDIU) is granted, effective March 1, 2005, 
subject to the law and regulations governing the payment of 
monetary benefits.  





	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


